Citation Nr: 1010160	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  09-01 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a lower 
back injury.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from September 1963 
to August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2008 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

In his December 2008 substantive appeal (VA Form 9) and a 
subsequent VA Form 9 received in September 2009, the Veteran 
indicated that he wished to be scheduled for a Board hearing 
before a Veterans Law Judge sitting at the RO.  Therefore, a 
remand is necessary in order to afford the Veteran his 
requested hearing.  38 C.F.R. §§ 20.703, 20.704 (2009).   

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.

The Board intimates no opinion as to the outcome of this 
case.  The Veteran need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


